EXHIBIT 10.4

THIS WARRANT AND THE RIGHTS AND PRIVILEGES GRANTED HEREBY SHALL NOT BE
TRANSFERRED OR ASSIGNED. UPON ANY ATTEMPT TO TRANSFER THIS WARRANT OR ANY RIGHT
OR PRIVILEGE GRANTED HEREBY, THIS WARRANT AND SAID RIGHTS AND PRIVILEGES SHALL
IMMEDIATELY BECOME NULL AND VOID.

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933. SUCH SECURITIES AND ANY SECURITIES OR SHARES ISSUED HEREUNDER MAY
NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION
THEREFROM UNDER SAID ACT. COPIES OF THE AGREEMENT COVERING THE PURCHASE OF THESE
SECURITIES AND RESTRICTING THEIR TRANSFER OR SALE MAY BE OBTAINED AT NO COST BY
WRITTEN REQUEST MADE BY THE HOLDER OF RECORD HEREOF TO THE SECRETARY OF THE
COMPANY AT ITS PRINCIPAL EXECUTIVE OFFICES.

No. 0003 Date: August 16, 2005

WARRANT TO PURCHASE COMMON STOCK

OF

VIASPACE INC.

This certifies that, for value received, SYNTHETIC/A/ (AMERICA) LTD. or its
registered assigns (“Holder”) is entitled, subject to the terms and conditions
set forth below, to purchase from VIASPACE INC., a Nevada corporation (the
“Company”), in whole or in part, Two Hundred and Fifty Thousand (250,000) fully
paid and nonassessable shares (the “Warrant Shares”) of Common Stock, par value
$0.001 per share, of the Company (the “Common Stock”). The number, character and
Exercise Price of such Warrant Shares are subject to adjustment as provided
below and all references to “Warrant Shares” and “Exercise Price” herein shall
be deemed to include any such adjustment or series of adjustments. The term
“Warrant” as used herein shall mean this Warrant, and any warrants delivered in
substitution or exchange therefor as provided herein.

This Warrant is issued pursuant to that certain Consulting, Confidentiality and
Proprietary Rights Agreement, dated as of August 16, 2005 (the “Consulting
Agreement”), between the Company and the initial holder of this Warrant. The
holder of this Warrant is subject to certain restrictions, and entitled to
certain rights, as set forth in the Consulting Agreement. The Consulting
Agreement is incorporated herein by reference as though fully set forth herein.

1. Shares Subject to Warrant. Subject to the terms and conditions set forth
herein this Warrant shall be exercisable, in whole or in part, at the election
of the Holder of this Warrant, to purchase Two Hundred and Fifty Thousand
(250,000) fully paid and nonassessable shares of Common Stock.

2.

1

Piggyback Registration Rights.

(a) Right to Piggyback . Whenever the Company proposes to register any of its
securities under the Securities Act (other than on a registration on Form S-4 or
any successor form or a registration of non-convertible debt securities) on a
registration form which may be used for the registration of any Warrant Shares
(a “Piggyback Registration”), the Company shall use reasonable commercial
efforts to give prompt written notice to Holder of its intention to effect such
a registration and will include in such registration all Warrant Shares (in
accordance with the priorities set forth in Sections 2(b) and 2(c) below) with
respect to which the Company has received written requests for inclusion within
fifteen (15) days after the delivery of the Company’s notice.

(b) Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary registration on behalf of the Company and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number
which can reasonably be sold in such offering, the Company shall use reasonable
commercial efforts to include in such registration first, the securities that
the Company proposes to sell; second, the securities that any holder of
registration rights issued prior to the Effective Date proposes to sell; third,
the securities that any shareholder of Company held prior to the Effective Date
proposes to sell; and fourth, the Warrant Shares requested to be included in
such registration.

(c) Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten secondary registration on behalf of holders of the Company’s
securities other than a demand registration and the managing underwriters advise
the Company in writing that in their opinion the number of securities requested
to be included in such registration exceeds the number which can reasonably be
sold in such offering, the Company shall use reasonable commercial efforts to
include in such registration first, the securities that any holder of
registration rights issued prior to the Effective Date proposes to sell; second,
the securities that any shareholder of Company held prior to the Effective Date
proposes to sell; and third, the Warrant Shares requested to be included therein
by the Holder.

(d) Other Registrations. If the Company has previously filed a registration
statement with respect to Warrant Shares pursuant to this Section 2, and if such
previous registration has not been withdrawn or abandoned, the Company shall use
reasonable commercial efforts to not file or cause to be effected any other
registration of any of its equity securities or securities convertible or
exchangeable into or exercisable for its equity securities under the Securities
Act (except on Form S-4 or any successor form), whether on its own behalf or at
the request of any holder or holders of such securities, until a period of at
least 90 days has elapsed from the effective date of such previous registration.

(e) Selection of Underwriters. In connection with any Piggyback Registration in
which Holder has elected to include Warrant Shares, the Company shall have the
right to select the managing underwriters to administer any offering of the
Company’s securities in which the Company participates.

3. Exercise Price. The exercise price under this Warrant (the “Exercise Price”)
shall be $4.00 per share.

4. Term of Warrant. Subject to the terms and conditions set forth herein, this
Warrant shall be exercisable for, in part or in whole, during the term (the
“Exercise Period”) ending at 5:00 p.m., Pacific standard time, on the earliest
of the following: (a) the date of termination of the Consulting Agreement by the
Company based on a failure of Holder to materially perform or comply with the
Consulting Agreement or any material provision thereto; (b) the closing of a
merger or consolidation of the Company pursuant to which the stockholders of the
Company hold less than 50% of the voting securities of the surviving or
acquiring entity, or a sale of all or substantially all of the assets of the
Company or any successor corporation; (c) August 16, 2007, provided that the
Company Common Stock has not become publicly traded on the Nasdaq on or prior to
such time; or (d) August 16, 2009. The Warrant shall be void and have no effect
after the termination of the Exercise Period.

5. Exercise of Warrant.

(a) Cash Exercise. This Warrant may be exercised by the Holder during the
Exercise Period by (i) the surrender of this Warrant to the Company, with the
Notice of Exercise annexed hereto duly completed and executed on behalf of the
Holder, at the office of the Company (or such other office or agency of the
Company as it may designate by notice in writing to the Holder at the address of
the Holder appearing on the books of the Company) and (ii) the delivery of
payment to the Company, for the account of the Company, by cash, wire transfer
of immediately available funds to a bank account specified by the Company,
certified or bank cashier’s check, cancellation of indebtedness, or by any
combination of the foregoing, of the Exercise Price for the number of Warrant
Shares specified in the Notice of Exercise in lawful money of the United States
of America. The Company agrees that such Warrant Shares shall be deemed to be
issued to the Holder as the record holder of such Warrant Shares as of the close
of business on the date on which this Warrant shall have been surrendered and
payment made for the Warrant Shares as aforesaid. A stock certificate or
certificates for the Warrant Shares specified in the Exercise Form shall be
delivered to the Holder as promptly as practicable thereafter. If this Warrant
shall have been exercised only in part, the Company shall, at the time of
delivery of the stock certificate or certificates, deliver to the Holder a new
Warrant evidencing the rights to purchase the remaining Warrant Shares, which
new Warrant shall in all other respects be identical with this Warrant. No
adjustments shall be made on Warrant Shares issuable on the exercise of this
Warrant for any dividends or distributions paid or payable to holders of record
of Common Stock prior to the date as of which the Holder shall be deemed to be
the record holder of such Warrant Shares.

(b) Net Issue Exercise. In lieu of exercising this Warrant pursuant to Section
5(a), this Warrant may be exercised by the Holder by the surrender of this
Warrant to the Company, with a duly executed Notice of Exercise marked to
reflect “Net Issue Exercise” and specifying the number of shares of Common Stock
to be purchased, during normal business hours on any Business Day (as defined
below) during the Exercise Period. The Company agrees that such shares of Common
Stock shall be deemed to be issued to the Holder as the record holder of such
shares of Common Stock as of the close of business on the date on which this
Warrant shall have been surrendered as aforesaid. Upon such exercise, the Holder
shall be entitled to receive shares equal to the value of this Warrant (or the
portion thereof being canceled) by surrender of this Warrant to the Company
together with notice of such election in which event the Company shall issue to
Holder a number of shares of Common Stock computed as of the date of surrender
of this Warrant to the Company using the following formula:

X = Y (A-B) A



      Where X = the number of shares of Common Stock to be issued to Holder
under this Section 5(b);



      Y = the number of shares of Common Stock otherwise purchasable under this
Warrant (as adjusted to the date of such calculation);



      A = the fair market value of one share of the Common Stock at the date of
such calculation;



      B = the Exercise Price (as adjusted to the date of such calculation).

(c) Fair Market Value. For purposes of the above calculation, fair market value
of one share of Common Stock shall be determined by the Company’s Board of
Directors in good faith; provided, however, that where there exists a public
market for the Company’s Common Stock at the time of such exercise, the fair
market value per share of Common Stock shall be the average of the closing bid
and asked prices of the Common Stock quoted in the Over-The-Counter Market
Summary or the last reported sale price of the Common Stock or the closing price
quoted on the Nasdaq National Market or any exchange on which the Common Stock
is listed, whichever is applicable, as published in the Western Edition of The
Wall Street Journal for the five (5) trading days prior to the date of
determination of fair market value. Notwithstanding the foregoing, in the event
the Warrant is exercised in connection with the Company’s initial public
offering of Common Stock, the fair market value per share of Common Stock shall
be the per share offering price to the public of the Company’s initial public
offering.

(d) This Warrant shall be deemed to have been exercised immediately prior to the
close of business on the date of its surrender for exercise as provided above,
and the person entitled to receive the shares of Common Stock issuable upon such
exercise shall be treated for all purposes as the holder of record of such
shares as of the close of business on such date. As promptly as practicable on
or after such date, the Company at its expense shall issue and deliver to the
person or persons entitled to receive the same a certificate or certificates for
the number of shares issuable upon such exercise. In the event that this Warrant
is exercised in part, the Company at its expense will execute and deliver a new
Warrant of like tenor exercisable for the number of shares for which this
Warrant may then be exercised.

6. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. In lieu of
any fractional share to which the Holder would otherwise be entitled, the
Company shall make a cash payment equal to the Exercise Price multiplied by such
fraction.

7. Replacement of Warrant. On receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant and, in
the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and substance to the Company or, in the case of
mutilation, on surrender and cancellation of this Warrant, the Company at its
expense shall execute and deliver, in lieu of this Warrant, a new warrant of
like tenor and amount.

8. Rights of Stockholders. Subject to Sections 11 and 13 of this Warrant, the
Holder shall not be entitled to vote or receive dividends or be deemed the
holder of Common Stock for any purpose, and nothing contained herein shall be
construed to confer upon the Holder, as such, any of the rights of a stockholder
of the Company or any right to vote for the election of directors or upon any
matter submitted to stockholders at any meeting thereof, or to give or withhold
consent to any corporate action (whether upon any recapitalization, issuance of
stock, reclassification of stock, change of par value, or change of stock to no
par value, consolidation, merger, conveyance or otherwise) or to receive notice
of meetings, or to receive dividends or subscription rights or otherwise until
the Warrant shall have been exercised as provided herein.

9. Non-Transferability and Non-Negotiability of Warrant. This Warrant and the
rights and privileges granted hereby shall not be transferred or assigned except
to any of Maurizio Vecchione, Barry Hall and Bruce Goldstein and their
respective affiliates. Upon any attempt to transfer this Warrant or any right or
privilege granted hereby, this Warrant and said rights and privileges shall
immediately become null and void.

10. Compliance with Securities Laws.

(i) The Holder of this Warrant, by acceptance hereof, acknowledges that the
Holder is an “accredited investor” as that term is defined in Rule 501(a) of
Regulation D promulgated under the Securities Act of 1933, as amended, and this
Warrant and the Warrant Shares to be issued upon exercise hereof are being
acquired solely for the Holder’s own account and not as a nominee for any other
party, and for investment, and that the Holder will not offer, sell or otherwise
dispose of this Warrant or any Warrant Shares to be issued upon exercise hereof
except under circumstances that will not result in a violation of the Securities
Act or any applicable state securities laws. Upon exercise of this Warrant, the
Holder shall, if requested by the Company, confirm in writing, in a form
satisfactory to the Company, that the Warrant Shares so purchased are being
acquired solely for the Holder’s own account and not as a nominee for any other
party, for investment, and not with a view toward distribution or resale.

(ii) This Warrant shall be stamped or imprinted with a legend in substantially
the following form:

THIS WARRANT AND THE RIGHTS AND PRIVILEGES GRANTED HEREBY SHALL NOT BE
TRANSFERRED OR ASSIGNED. UPON ANY ATTEMPT TO TRANSFER THIS WARRANT OR ANY RIGHT
OR PRIVILEGE GRANTED HEREBY, THIS WARRANT AND SAID RIGHTS AND PRIVILEGES SHALL
IMMEDIATELY BECOME NULL AND VOID.

(iii) This Warrant and all Warrant Shares issued upon exercise hereof shall be
stamped or imprinted with a legend in substantially the following form (in
addition to any legend required by state securities laws):

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933. SUCH SECURITIES AND ANY SECURITIES OR SHARES ISSUED HEREUNDER MAY
NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION
THEREFROM UNDER SAID ACT. COPIES OF THE AGREEMENT COVERING THE PURCHASE OF THESE
SECURITIES AND RESTRICTING THEIR TRANSFER OR SALE MAY BE OBTAINED AT NO COST BY
WRITTEN REQUEST MADE BY THE HOLDER OF RECORD HEREOF TO THE SECRETARY OF THE
COMPANY AT ITS PRINCIPAL EXECUTIVE OFFICES.

(iv) The Company agrees to remove promptly, upon the request of the holder of
the Warrant Shares issuable upon exercise of the Warrant, the legend set forth
in Section 10(b)(iii) above from the documents/certificates for such securities
upon full compliance with this Warrant and Rule 144.

11. Reservation of Stock. The Company covenants that during the term this
Warrant is exercisable, the Company will reserve from its authorized and
unissued Common Stock a sufficient number of shares to provide for the issuance
of Common Stock upon the exercise of this Warrant and, from time to time, will
take all steps necessary to amend its Certificate of Incorporation, as amended
from time to time, to provide sufficient reserves of shares of Common Stock
issuable upon exercise of the Warrant. The Company further covenants that all
shares that may be issued upon the exercise of rights represented by this
Warrant and payment of the Exercise Price, all as set forth herein, will be free
from all taxes, liens and charges in respect of the issue thereof (other than
taxes in respect of any transfer occurring contemporaneously or otherwise
specified herein).

12. Notices.

(a) Whenever the Exercise Price or number of shares purchasable hereunder shall
be adjusted pursuant to Section 14 hereof, the Company, upon request of Holder,
shall issue a certificate signed by an executive officer setting forth, in
reasonable detail, the event requiring the adjustment, the amount of the
adjustment, the method by which such adjustment was calculated, and the Exercise
Price and number of shares purchasable hereunder after giving effect to such
adjustment, and shall cause a copy of such certificate to be mailed (by
first-class mail, postage prepaid) to the Holder of this Warrant.

(b) In case:

(i) the Company shall take a record of the holders of its Common Stock (or other
stock or securities at the time receivable upon the exercise of this Warrant)
for the purpose of entitling them to receive any dividend or other distribution,
or any right to subscribe for or purchase any shares of stock of any class or
any other securities, or to receive any other right;

(ii) of any capital reorganization of the Company, any reclassification of the
capital stock of the Company, any consolidation or merger of the Company with or
into another corporation, or any conveyance of all or substantially all of the
assets of the Company to another corporation;

(iii) of any voluntary dissolution, liquidation or winding-up of the Company; or

(iv) of any redemption or conversion of all outstanding Common Stock.

then, and in each such case, the Company will mail or cause to be mailed to the
Holder or Holders a notice specifying, as the case may be, (A) the date on which
a record is to be taken for the purpose of such dividend, distribution or right,
and stating the amount and character of such dividend, distribution or right, or
(B) the date on which such reorganization, reclassification, consolidation,
merger, conveyance, dissolution, liquidation, winding-up, redemption or
conversion is to take place, and the time, if any is to be fixed, as of which
the holders of record of Common Stock shall be entitled to exchange their shares
of Common Stock for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, conveyance,
dissolution, liquidation or winding-up. Such notice shall be mailed at least ten
(10) days prior to the date therein specified.

(c) All such notices, advices and communications shall be delivered to the
address of the Holder on record with the Company and shall be deemed to have
been received (i) in the case of personal delivery, on the date of such delivery
and (ii) in the case of mailing, on the third (3rd) business day following the
date of such mailing.

13. Amendments. Subject to Section 14(d) below, this Warrant and any term hereof
may be changed, waived, discharged or terminated only by an instrument in
writing signed by the party against which enforcement of such change, waiver,
discharge or termination is sought.

14. Adjustments. The Exercise Price and the number of shares purchasable
hereunder are subject to adjustment from time to time as follows:

(a) Reclassification, etc. If the Company, at any time while this Warrant or any
portion thereof remains outstanding and unexpired, by reclassification of
securities or otherwise, shall change any of the securities as to which purchase
rights under this Warrant exist into the same or a different number of
securities of any other class or classes, this Warrant shall thereafter
represent the right to acquire such number and kind of securities as would have
been issuable as the result of such change with respect to the securities that
were subject to the purchase rights under this Warrant immediately prior to such
reclassification or other change and the Exercise Price therefor shall be
appropriately adjusted, all subject to further adjustment as provided in this
Section 14.

(b) Split, Subdivision or Combination of Shares. If the Company, at any time
while this Warrant or any portion thereof remains outstanding and unexpired,
shall split, subdivide or combine the outstanding shares of Common Stock into a
different number of shares of Common Stock then (i) in the case of a split or
subdivision, the Exercise Price for such securities shall be proportionately
decreased and the Warrant Shares issuable upon exercise of this Warrant shall be
proportionately increased, and (ii) in the case of a combination, the Exercise
Price for such Warrant Shares shall be proportionately increased and the
securities issuable upon exercise of this Warrant shall be proportionately
decreased.

(c) Adjustments for Dividends in Stock or Other Securities or Property. If,
while this Warrant or any portion hereof remains outstanding and unexpired, the
holders of Common Stock shall have received, or, on or after the record date
fixed for the determination of eligible stockholders, shall have become entitled
to receive, without payment therefor, additional shares of Common Stock by way
of dividend, then and in each case, this Warrant shall represent the right to
acquire, in addition to the number of shares of the security receivable upon
exercise of this Warrant, and without payment of any additional consideration
therefor, the amount of such additional shares of Common Stock that such holder
would hold on the date of such exercise had it been the holder of record of that
number of shares of Common Stock receivable upon exercise of this Warrant on the
date hereof and had thereafter, during the period from the date hereof to and
including the date of such exercise, retained such shares and/or all other
additional stock available by it as aforesaid during such period, giving effect
to all adjustments called for during such period by the provisions of this
Section 14.

(d) No Impairment. The Company will not, by any voluntary action, avoid or seek
to avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Company, but will at all times in good faith assist
in the carrying out of all the provisions of this Section 14 and in the taking
of all such action as may be necessary or appropriate in order to protect the
rights of the Holder of this Warrant against impairment.

15. Miscellaneous.

(a) This Warrant shall be governed by the laws of the State of California as
applied to agreements entered into in the State of California by and among
residents of the State of California.

(b) In the event of a dispute with regard to the interpretation of this Warrant,
the prevailing party shall be entitled to collect the cost of attorneys’ fees,
litigation expenses or such other expenses as may be incurred in the enforcement
of the prevailing party’s rights hereunder.

(c) This Warrant shall be exercisable as provided for herein, except that if the
expiration date of this Warrant shall fall on a day other than a Business Day,
the expiration date for this Warrant shall be extended to 5:00 p.m. Pacific
standard time on the next following Business Day. For purposes of this Warrant,
“Business Day” shall mean any day other than a Saturday, Sunday or United States
federally recognized holiday.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

2

IN WITNESS WHEREOF, VIASPACE INC. has caused this Warrant to be executed by its
officer thereunto duly authorized.

     
COMPANY:
 

VIASPACE INC.
By:
 
/s/ CARL KUKKONEN
 
   

Name: Carl Kukkonen

Title: CEO

3

NOTICE OF EXERCISE

To: VIASPACE INC.

(1) The undersigned hereby:

elects to purchase      shares of Common Stock of VIASPACE INC. pursuant to
Section 1 and the other applicable terms of the attached Warrant.



  (2)   The undersigned hereby:

elects to purchase such securities by tender herewith of payment of the purchase
for such shares in full; or

elects to exercise the Net Issue Exercise features of the attached Warrant with
respect to such securities pursuant to the terms of such Warrant.

(3) In exercising this Warrant, the undersigned hereby confirms and acknowledges
that the undersigned is an “accredited investor” as that term is defined in Rule
501(a) of Regulation D promulgated under the Securities Act of 1933, as amended,
and the shares of Common Stock to be issued upon exercise of this Warrant are
being acquired solely for the undersigned’s own account and not as a nominee for
any other party, and for investment, and that the undersigned will not offer,
sell or otherwise dispose of the shares of Common Stock to be issued upon
exercise of this Warrant except under circumstances that will not result in a
violation of the Securities Act of 1933, as amended, or any applicable state
securities laws.

(4) Please issue a certificate or certificates representing said securities in
the name of the undersigned:

(Name)

(5) Please issue a new Warrant for the unexercised portion of the attached
Warrant in the name of the undersigned:

(Name)



          (Date)   (Signature of Registered Holder)         (Name of Registered
Holder)

4